1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed September 16, 2022.
Claims 1-12 are pending in the present application.


Election/Restrictions
Applicant’s election (with traverse) of Group III (claims 10 and 11) in the reply filed September 16, 2022 is acknowledged.  The traversal is on the grounds that the present application is a 371 National Stage filing and thus unity of invention rules apply to the restriction.  Applicants submit that 37 C.F.R. § 1.475 provides that national stage applications shall relate to one invention or to a group of inventions so linked as to form a single general inventive concept. Applicants submit that such inventions possess unity of invention. Applicants argue that rule 37 C.F.R. § 1.475 discusses the determination of unity of invention, stating that “claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations.” Applicants note that Groups III and IV as noted in the previous Requirement for Restriction/Election mailed June 16, 2022 each fall under § 1.475(b)(2); and for this reason should be rejoined. Reconsideration and modification or withdrawal of the restriction requirement is requested by Applicant.
Applicant’s traversal has been considered by the Examiner, but is not found persuasive because as noted in the previous Requirement for Restriction/Election mailed June 16, 2022, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions listed in the Requirement for Restriction/Election mailed June 16, 2022 do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the reasons given in the Requirement for Restriction/Election mailed June 16, 2022.  Further, see 35 U.S.C. § 103 rejection below for obviousness.
For these reasons, claims 1-9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction/election requirement in the reply filed on September 16, 2022.   
Applicant is reminded that the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus (as Applicants have done here), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims will be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement for election is still deemed proper, and is therefore made FINAL.
Accordingly, claims 10 and 11 have been examined on the merits as detailed below:

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed April 19, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed March 9, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed March 9, 2020 are acknowledged.  However, the Drawings are objected to because some Drawings reference colors such as, “red and blue dots”.  See Figure 1.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fabbri et al. (PNAS, 2012 Vol. 109:e2110-e2116, plus Supplementary Information) in view of Li et al. (Molecular Pharmacology, 2011 Vol. 80:191-200, plus Supplemental Data) (submitted and made of record in the Requirement for Restriction/Election mailed June 16, 2022).
The claims are drawn to a microRNA antagonist cocktail comprising any combination of anti-miR-21 (SEQ ID NO: 1), anti-mir-29a (SEQ ID NO: 2), or anti-miR-29b (SEQ ID NO: 3).
Fabbri et al. teach LNA anti-miRNA inhibitors.  Fabbri et al. teach a particular combination inhibitor, anti-miR-21/anti-miR-29a.  See Supplemental Figures 8 and 9.
Fabbri et al. teach for all experiments, cells were treated with 15 μg of HPLC-purified synthetic miRNAs (Integrated DNA Technologies, also known as Exiqon) complexed with DOTAP Liposomal Transfection Reagent.
Fabbri et al. do not specify the sequence of the combination inhibitor, anti-miR-21/29a, but only state that the miRNAs were purchased from Integrated DNA Technologies.  It is noted that the anti-miR-21 sequence from Integrated DNA Technologies comprises SEQ ID NO: 1 of the present invention as evidenced by Green et al. (PLOS ONE, 2015 Vol. 10:1-20).  See Green et al. at page 4, hsa-antimiR-21 miRCURY LNA (CAACATCAGTCTGATAAGCT) (Exiqon, Woburn, MA).  
A person of ordinary skill in the art would have been motivated to have the sequence of the anti-mir-29a of Fabbri et al. comprise SEQ ID NO: 2 of the present invention since Li et al., teach a mir-29a reverse primer sequence comprising AACCGATTTCAGATGGTGCT.  See Table S1, miR-29a reverse (R) primer sequence (5’ to 3’).   
It is well-known and established in the art that probes and primers are antisense compounds as evidenced by U.S. Patent Nos. 7176303, 8501703, and 9157081.  For example, U.S. Patent Nos. 7176303, 8501703, and 9157081 disclose:
Antisense compounds include antisense oligomeric compounds, antisense oligonucleotides, ribozymes, external guide sequence (EGS) oligonucleotides, alternate splicers, primers, probes, and other oligomeric compounds which hybridize to at least a portion of the target nucleic acid.

Before the effective filing date of the claimed invention, a microRNA antagonist cocktail comprising a combination of anti-miR-21 and anti-mir-29a was known in the art as taught by Fabbri et al.  
One of ordinary skill in the art would have been motivated and expected success to combine anti-miR-21 and anti-mir-29a as taught and suggested by Fabbri et al.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.
******
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ugalde et al. (The EMBO Journal, 2011 Vol. 30:2219-2232) (submitted and made of record in the Requirement for Restriction/Election mailed June 16, 2022) in view of Li et al. (Molecular Pharmacology, 2011 Vol. 80:191-200, plus Supplemental Data) (submitted and made of record in the Requirement for Restriction/Election mailed June 16, 2022) and Maegdefessel et al. (The Journal of Clinical Investigations, 2012 Vol. 122:497-506) (submitted and made of record in the Requirement for Restriction/Election mailed June 16, 2022).
The claims are as described above.
Ugalde et al. (The EMBO Journal, 2011 Vol. 30:2219-2232) teach a combination of pre- or anti-miR-29 a/b molecules.  
Ugalde et al. do not specify the sequence of the anti-miR-29 a/b molecules.
Li et al. is relied upon as discussed above. 
Maegdefessel et al. teach a custom made LNA-anti-miR-29b 5′-3′ sequence comprising SEQ ID NO: 3 of the present invention.  See  Maegdefessel et al. at page 505, ACTGATTTCAAATGGTGCT. 
Ugalde et al., Li et al., and Maegdefessel et al. teach Lipofectamine as a transfection reagent, but do not teach DOTAP.
A person of ordinary skill in the art would have been motivated to substitute the cationic lipofectamine transfection reagent with the DOTAP cationic transfection reagent since the two are functional equivalents of each other as evidenced by the Zhi Abstract (Acta Pharmaceutica Sinica, 01 May 2009, 44(5): ABSTRACT ONLY).  See MPEP 2144.06 for information regarding substituting functional equivalents for each other.
A person of ordinary skill in the art would have been motivated to have the sequence of the anti-mir-29a of Ugalde et al. comprise SEQ ID NO: 2 of the present invention since Li et al., teach a mir-29a reverse primer sequence comprising AACCGATTTCAGATGGTGCT.  See Table S1, miR-29a reverse (R) primer sequence (5’ to 3’).   
It is well-known and established in the art that probes and primers are antisense compounds as evidenced by U.S. Patent Nos. 7176303, 8501703, and 9157081.  
Before the effective filing date of the claimed invention, a microRNA antagonist cocktail comprising a combination of anti-mir-29a/mir-29b was known in the art as taught by Ugalde et al.  
It would have been obvious and a person of ordinary skill in the art would have been motivated to combine the anti-miR-29a sequence of Li et al. with the anti-miR-29b sequence of Maegdefessel et al. given the teachings, suggestion and motivation of Ugalde et al.
One of ordinary skill in the art would have been motivated and expected success to combine anti-mir-29a and anti-mir-29b as taught and suggested by Ugalde et al.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.



Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635